Exhibit 10.1

 

DEVELOPMENT AGREEMENT

 

BY AND BETWEEN

 

ZAZA ENERGY, LLC

 

and

 

Q-Z (IV) INVESTMENT PARTNERS, LLC

 

DATED SEPTEMBER 18, 2014

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1

Defined Terms

1

1.2

References and Rules of Construction

1

 

 

 

ARTICLE II

SCOPE; EOG AGREEMENTS

2

 

 

 

2.1

Scope

2

2.2

EOG Agreements

2

2.3

Lease Extensions and Renewals

2

2.4

Reports

2

2.5

Marketing

2

2.6

Put Option

3

2.7

Reservation of Certain Rights Under the EOG Agreements

4

2.8

Oversight and Management

5

2.9

Development Meetings

7

2.10

Treatment of Overrides

7

 

 

 

ARTICLE III

TRANSFER RESTRICTIONS

7

 

 

 

3.1

Restrictions on Transfer

7

3.2

Documentation for Transfers

7

3.3

Right of First Offer

8

3.4

Tag-Along Rights

9

 

 

 

ARTICLE IV

AREA OF MUTUAL INTEREST

10

 

 

 

4.1

Creation of Area of Mutual Interest

10

4.2

Acquisition of Additional Interests in the EOG AMI

10

4.3

Acquisition of Option Acreage

11

 

 

 

ARTICLE V

TAXES

12

 

 

 

5.1

No Partnership

12

5.2

Tax Information

12

5.3

Responsibility for Taxes

12

 

 

 

ARTICLE VI

DEFAULTS

13

 

 

 

6.1

Certain Defaults

13

6.2

Cumulative and Additional Remedies

13

 

 

 

ARTICLE VII

LAND AND GEOSCIENCE DATA

13

 

 

 

7.1

Land and Geoscience Data

13

 

 

 

ARTICLE VIII

TERM

14

 

 

 

8.1

Termination

14

8.2

Effect of Termination

14

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

CONFIDENTIALITY

14

 

 

 

9.1

Confidentiality

14

9.2

Publicity

16

 

 

 

ARTICLE X

MISCELLANEOUS

16

 

 

 

10.1

Relationship of the Parties

16

10.2

Notices

16

10.3

Expenses

17

10.4

Waivers; Rights Cumulative

17

10.5

Entire Agreement; Conflicts

17

10.6

Amendment

18

10.7

Governing Law; Disputes

18

10.8

No Third Party Beneficiaries

19

10.9

Successors and Permitted Assigns

19

10.10

Preparation of Agreement

19

10.11

Severability

19

10.12

Counterparts

20

10.13

Excluded Assets

20

10.14

Limitation on Damages

20

10.15

Conspicuous

20

10.16

Time of Essence

20

 

LIST OF APPENDICES & EXHIBITS

 

Appendix I

—

Definitions

Exhibit A

—

EOG AMI

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

iii

--------------------------------------------------------------------------------


 

DEVELOPMENT AGREEMENT

 

THIS DEVELOPMENT AGREEMENT (this “Agreement”) is made this 18th day of
September, 2014 (the “Closing Date”) by and among ZaZa Energy, LLC, a Texas
limited liability company (“ZaZa”) and Q-Z (IV) Investment Partners, LLC, a
Delaware limited liability company (“Quantum”).  ZaZa and Quantum shall
sometimes be referred to herein together as the “Parties”, and individually as a
“Party”.

 

Recitals

 

On the Closing Date, ZaZa and Quantum consummated certain transactions
contemplated in the Acquisition Agreement (as hereinafter defined), which
transactions included the acquisition by Quantum of an undivided interest in the
Oil and Gas Assets (as hereinafter defined) described therein; and

 

The Parties desire to enter into an arrangement for the joint exploration and
development of the Subject Assets (as hereinafter defined) in a coordinated
manner; and

 

The Parties now desire to set forth their respective rights and obligations with
respect to all such arrangements.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
benefits to be derived by each Party, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1                           Defined Terms.  Capitalized terms used herein and
not otherwise defined shall have the meanings given such terms in Appendix I.

 

1.2                           References and Rules of Construction.  All
references in this Agreement to Exhibits, Appendices, Articles, Sections,
subsections and other subdivisions refer to the corresponding Exhibits,
Appendices, Articles, Sections, subsections and other subdivisions of or to this
Agreement unless expressly provided otherwise.  Titles appearing at the
beginning of any Articles, Sections, subsections and other subdivisions of this
Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language hereof.  The
words “this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words
of similar import, refer to this Agreement as a whole and not to any particular
Article, Section, subsection or other subdivision unless expressly so limited. 
The word “including” (in its various forms) means including without limitation. 
All references to “$” or “dollars” shall be deemed references to United States
dollars.  Each accounting term not defined herein will have the meaning given to
it under GAAP as interpreted as of the date of this Agreement.  Unless expressly
provided to the contrary, the word “or” is not exclusive.  Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.  Appendices referred to herein

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

are attached to and by this reference incorporated herein for all purposes. 
References to any Law or agreement shall mean such Law or agreement as it may be
amended from time to time.

 

ARTICLE II
SCOPE; EOG AGREEMENTS

 

2.1                           Scope.  This Agreement shall govern the respective
rights and obligations of the Parties with respect to the funding, exploration
and development of the Subject Assets, and the marketing and sale of
Hydrocarbons produced therefrom.

 

2.2                           EOG Agreements.  The Parties acknowledge and agree
that the Subject Assets are subject to the terms and conditions of the EOG
Agreements, as amended, modified or supplemented by the Assignment Agreement, to
the extent applicable to the Subject Assets, and, except as set forth in
Section 2.3, to the extent of such applicability, in the event of any conflict
between this Agreement and the EOG Agreements (as amended, modified or
supplemented by the Assignment Agreement), the EOG Agreements, as so amended,
modified or supplemented, shall control to the extent of such conflict.

 

2.3                           Lease Extensions and Renewals.  Notwithstanding
anything to the contrary in the EOG JOA, ZaZa shall pay for Quantum’s pro rata
share of all lease extensions and renewals with respect to EOG Leases expiring
in calendar year 2014 in which either ZaZa or Quantum elects to participate
pursuant to the EOG JOA. Notwithstanding the foregoing, ZaZa shall have no
obligation to renew, extend or maintain any EOG Lease that EOG has not elected
to renew, extend or maintain.

 

2.4                           Reports.  ZaZa shall also provide additional
monthly reports to Quantum in form and substance agreed to in good faith by
Quantum and ZaZa.

 

2.5                           Marketing.

 

(a)                                 From and after the Closing Date, Quantum may
elect to designate ZaZa as its agent to market its Production, together with
ZaZa’s Production as a single stream, in accordance with and subject to the
following terms of this Section 2.5.  As marketer of Quantum’s Production, ZaZa
shall have exclusive authority to market and sell such Production (including the
right to arrange for EOG to market such Production) and to enter into
transportation, gathering, treatment and processing agreements with respect to
such Production (a “Marketing Transaction”).  Notwithstanding the foregoing,
ZaZa shall not enter into a Marketing Transaction that has a noncompetition
provision, area of mutual interest restriction, preferential purchase right,
dedication of properties, or other similar material term that is binding upon
Quantum without the prior written consent of Quantum.  If Quantum exercises its
election to designate ZaZa as the marketer of its Production, ZaZa shall use its
commercially reasonable efforts to market Quantum’s Production at a price and
terms equivalent to those on which it is marketing its own Production.  Any
election by Quantum to designate ZaZa as Quantum’s agent to market its
Production may be revoked by Quantum by giving 30 days’ prior written notice of
such revocation to ZaZa; provided, however, that the effective date of such
revocation may be deferred at ZaZa’s election for a period not to exceed the
remainder of the term of the Marketing Transaction pursuant to which ZaZa has
already committed Quantum’s Production.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

Unless Quantum otherwise consents to the same in writing, none of Quantum’s
Production may be marketed to ZaZa itself or any Affiliate of ZaZa.  Any
purchase, sale or commitment by ZaZa of Quantum’s Production shall be only for
such reasonable periods of time as are consistent with the minimum needs of the
industry under the particular circumstances, but in no event for a period in
excess of one year.

 

(b)                                 By making an election to designate ZaZa as
its agent to market its Production, Quantum warrants that it has the right to
dispose of its Production.  Title to Quantum’s Production will remain with
Quantum until such time as title to such Production is required to be
transferred to the counterparty under the terms of the applicable Marketing
Transaction.

 

(c)                                  ZaZa will make all nominations that are
required under the terms of any of its Marketing Transactions.  As requested by
ZaZa from time to time, Quantum will reasonably cooperate and coordinate with
ZaZa in order to permit ZaZa to perform under the terms of each of its Marketing
Transaction with respect to its Production, and Quantum shall indemnify, defend
and hold ZaZa harmless from any breach of any Marketing Transaction to the
extent arising from Quantum’s failure to so reasonably cooperate and coordinate.

 

(d)                                 ZaZa shall provide Quantum with customary
reports and information as they are produced or compiled with respect to
Quantum’s Production that ZaZa is required to market under this Section 2.5.

 

(e)                                  All net proceeds from Quantum’s Production
received by ZaZa shall be held for the account of Quantum and delivered by ZaZa
within three Business Days after receipt by ZaZa to an account designated by
Quantum.

 

(f)                                   Except as otherwise set forth in
Section 2.5(c) or Section 2.5(g), Quantum shall pay no additional costs or fees
in exchange for marketing services provided by ZaZa; provided, however, that
Quantum shall bear and be responsible for any reasonable Third Party costs or
fees associated with the marketing of Quantum’s Production.

 

(g)                                  By electing to have ZaZa act as Quantum’s
agent to market Quantum’s Production, Quantum agrees to indemnify and hold ZaZa
harmless from any Damages (including any fees, costs or expenses incurred in the
enforcement of this indemnity provision) that ZaZa may sustain arising from
ZaZa’s conduct under this Section 2.5, except for any Damages caused by or
arising out of any breach by ZaZa of this Section 2.5.

 

2.6                           Put Option.

 

(a)                                 At any time during the Put Period or any
Default Period occurring prior to the Put Period, Quantum shall have the
one-time right (the “Put Right”) to cause ZaZa to purchase all, but not less
than all, of Quantum’s Percentage Interest in (i) the Oil and Gas Assets
originally acquired by Quantum from ZaZa pursuant to the Acquisition Agreement
and that are still owned by Quantum on the date the Put Notice is delivered (the
“Specified Original Assets”) and (ii) any Additional Interests and Options
Acreage acquired after the Closing Date that are still owned by Quantum on the
date the Put Notice is delivered (the “Additional Assets,” and together with the
Specified Original Assets, the “Specified Put Assets”) by delivery of a written
notice (the “Put

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

Notice”) to ZaZa, which notice shall state that Quantum is exercising the Put
Right pursuant to this Section 2.6, for an amount in cash equal to the sum of
(x) the Allocated Value (as defined in the Acquisition Agreement) of the
Specified Original Assets, (y) the aggregate Extension and Renewal Costs
actually paid by Quantum (and not by ZaZa on behalf of Quantum) in connection
with the Specified Put Assets from the Closing Date through the closing of the
transaction contemplated by the exercise of the Put Right and (z) the aggregate
Acquisition Costs paid by Quantum with respect to any Additional Assets (such
sum, the “Put Purchase Price”).  Quantum shall be prohibited from Transferring
any right, title or interest in and to the Specified Put Assets following the
delivery of the Put Notice.

 

(b)                                 The closing of the Put Right shall occur no
later than 20 Business Days after the delivery of the Put Notice.  At the
closing of the Put Right, ZaZa and Quantum shall execute such documents as are
reasonably necessary to evidence the transfer of the Specified Put Assets to
ZaZa in accordance with this Section 2.6, in which Quantum shall make customary
fundamental representations and warranties regarding existence and
qualification, power, authorization and enforceability and non-contravention and
the following representations and warranties with respect to the Specified Put
Assets: (a) a special warranty of title to the Specified Put Assets (other than
customary permitted encumbrances) by, through and under Quantum but not
otherwise, (b) compliance with the EOG JOA and the EOG Development Agreement
(but, in the case of the EOG Development Agreement, only with respect to the
terms by which Quantum has agreed in writing with EOG to be bound) and any other
contracts to which Quantum is a named party and related to the Specified Put
Assets, (c) compliance with laws, (d) taxes and (e) absence of litigation, and
ZaZa shall transfer to Quantum the Put Purchase Price in immediately available
funds to an account designated by Quantum in writing.

 

2.7                           Reservation of Certain Rights Under the EOG
Agreements.  Notwithstanding anything to the contrary contained in this
Agreement, until the earlier of (a) the date that the fifteenth well has been
spudded, drilled and completed within the EOG AMI from and after the Closing
Date and (y) the second anniversary of the Closing Date, ZaZa shall have the
option, at ZaZa’s sole cost and expense, with respect to each of the first
fifteen wells spudded, drilled and completed within the EOG AMI from and after
the Closing Date, to participate with respect to Quantum’s Percentage Interest
in the development and completion of each such well by delivering a written
notice (a “Special Interest Notice”) to Quantum no later than the 10th day
following the receipt by ZaZa of the initial authority for expenditure with
respect to the commencement of operations for such well.  In the event ZaZa
timely delivers a Special Interest Notice in accordance with this Section 2.7,
within 10 days following the delivery of the Special Interest Notice, Quantum
shall execute a conveyance substantially in the Form of Conveyance attached to
the Acquisition Agreement and such other documents as are reasonably necessary
to evidence the transfer of Quantum’s Percentage Interest in such well, together
with the leasehold rights in all Leases within the Spacing Unit for each such
well, insofar and only insofar as such leasehold rights entitle the owner
thereof to Hydrocarbons produced from such well and to conduct and participate
in operations with respect to such well and to any pooling rights associated
therewith, and all Hydrocarbons produced from such well.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

2.8                           Oversight and Management.

 

(a)                                 ZaZa shall oversee and manage the Subject
Assets as a reasonably prudent owner and shall exercise the same degree of care
in overseeing and managing the Subject Assets that it exercises in the oversight
and management of similar non-operated assets owned by ZaZa in the region in
which the Subject Assets are located; provided, however, that in no event shall
the services to be provided by ZaZa as described in this Section 2.8(a) limit
the rights of Quantum as a working interest owner with respect to the Subject
Assets.  More particularly, ZaZa shall provide, in accordance with prudent
industry practices, the following services to Quantum with respect to the
Subject Assets (collectively,  the “Services”):

 

(i)                                     maintaining appropriate and adequate
insurance policies with respect to the Subject Assets substantially similar to
those which ZaZa maintains for its Participating Interest in the Subject Assets,
including with respect to Quantum’s Participating Interest in the Subject
Assets, for the benefit of Quantum, and shall name Quantum as an additional
insured under such policies;

 

(ii)                                  creating and administering Lease files
related to the Subject Assets;

 

(iii)                               evaluating Lease acquisitions, extensions
and renewals;

 

(iv)                              evaluating cash calls for drilling,
completion, workovers and other facilities or operations;

 

(v)                                 creating and administering records in
respect of AFE elections for drilling, completions, workovers and other
facilities or operations;

 

(vi)                              ZaZa will deliver to Quantum all files,
reports and information managed by ZaZa on Quantum’s behalf within 30 days after
a request for any such files, reports or information is made by Quantum;

 

(vii)                           allowing Quantum reasonable access upon advance
notice to all files and records maintained by ZaZa related to the Subject Assets
during business hours at ZaZa’s offices; and

 

(viii)                        if elected by Quantum, the marketing services
described in Section 2.5.

 

(b)                                 As compensation for the Services, Quantum
shall pay ZaZa an annual management fee (the “Management Fee”) equal to the
product of [*] times the sum of (i) the Purchase Price, (ii) all amounts paid by
Quantum to ZaZa for Additional Interests pursuant to Section 4.2 and Option
Acreage pursuant to Section 4.3, and (iii) amounts paid by Quantum for lease
extensions and renewals with respect to the first lease extension or renewal per
Lease after the date hereof.  The Management Fee shall be calculated and
invoiced quarterly in arrears.  Within 15 days of receipt of any invoice from
ZaZa, Quantum shall reimburse ZaZa for its pro rata share of any Third Party,
out-of-pocket costs and expenses related to the Services incurred by ZaZa.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Quantum may elect to terminate the
provision of the Services at any time by providing 30 days’ prior written notice
to ZaZa of such election; provided, however, that termination of the Services
will not relieve Quantum from any obligation, including payment of the
Management Fee, accruing or accrued prior to the date of such termination.

 

(d)                                 In the event that Quantum transfers any part
of its Participating Interest in the Subject Assets to a Third Party, the
Management Fee shall be reduced on a proportionate basis based on the percentage
by which Quantum’s Participating Interest is reduced as a result of the
Transfer, and no further Services shall be provided with respect to the interest
so Transferred.  Notwithstanding anything to the contrary in this Agreement, the
provision of the Services hereunder is personal to Quantum and may not be
assigned or Transferred (directly or indirectly) to any Third Party and ZaZa’s
obligation to perform the Services shall terminate concurrently with any direct
or indirect assignment or Transfer by Quantum of all or any portion of its
Participating Interest in the Subject Assets or this Agreement with respect to
the Participating Interest so Transferred.

 

(e)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT: (i) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ZAZA MAKES
NO, AND EXPRESSLY DISCLAIMS ANY, WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SERVICES, INCLUDING THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND THE SERVICES ARE PROVIDED ON AN “AS IS” BASIS AND
(ii) THE SOLE AND EXCLUSIVE REMEDY OF QUANTUM IN THE EVENT OF A BREACH OF THIS
SECTION 2.8 BY ZAZA SHALL BE AS SET FORTH IN SECTION 8.1 AND THE RIGHT TO
REPERFORMANCE DESCRIBED IN SECTION 2.8(e).

 

(f)                                   In the event of any breach of this
Section 2.8 by ZaZa or its Affiliates, with respect to which ZaZa or its
Affiliate can reasonably be expected to reperform in a commercially reasonable
manner, ZaZa shall, and shall cause its Affiliates to, in accordance with
prudent industry practices, promptly correct in all material respects such
error, defect or breach or reperform in all material respects such Services at
the request of Quantum.

 

(g)                                  QUANTUM AGREES TO RELEASE, DISCHARGE,
DEFEND, INDEMNIFY AND HOLD HARMLESS ZAZA AND ITS AFFILIATES AND ITS AND THEIR
EMPLOYEES, AGENTS AND REPRESENTATIVES FROM AND AGAINST ALL DAMAGES ARISING FROM
OR ASSOCIATED WITH ZAZA’S ACTS, OMISSIONS AND PERFORMANCE OF THE SERVICES UNDER
THIS AGREEMENT, EXCEPT TO THE EXTENT ARISING FROM ZAZA’S FRAUD, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR A BREACH BY ZAZA OF ITS OBLIGATIONS
UNDER SECTION 2.8 OF THIS AGREEMENT.

 

(h)                                 ZAZA AGREES TO RELEASE, DISCHARGE,
DEFEND, INDEMNIFY AND HOLD HARMLESS QUANTUM AND ITS AFFILIATES AND ITS AND THEIR
EMPLOYEES, AGENTS AND REPRESENTATIVES FROM AND AGAINST ALL DAMAGES ARISING FROM
OR ASSOCIATED WITH ZAZA’S ACTS, OMISSIONS AND PERFORMANCE OF THE SERVICES UNDER
THIS AGREEMENT SOLELY TO THE EXTENT ARISING FROM ZAZA’S FRAUD, GROSS NEGLIGENCE,
WILLFUL

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

MISCONDUCT OR BAD FAITH OR A BREACH BY ZAZA OF ITS OBLIGATIONS UNDER SECTION 2.8
OF THIS AGREEMENT.

 

(i)                                     The provisions of Sections
2.8(d) through 2.8(g) shall survive termination of this Agreement.

 

2.9                           Development Meetings.  ZaZa and Quantum shall
meet, at least once per calendar quarter, to discuss the latest developments and
future plans relating to the Subject Assets and the EOG AMI, including detailed
technical results and analysis, development plans and authorities for
expenditure and any other matter reasonably pertinent to the Subject Assets and
the EOG AMI.

 

2.10                    Treatment of Overrides.  Quantum shall bear its
proportionate share of any overriding royalty interests or other royalty
interests burdening Quantum’s Participating Interest that were granted by ZaZa
prior to the Closing Date.  ZaZa shall bear 100% of any burdens associated with
any overriding royalty interests or other royalty interests granted by ZaZa out
of its Participating Interest from and after the Closing Date.

 

ARTICLE III
TRANSFER RESTRICTIONS

 

3.1                           Restrictions on Transfer.

 

(a)                                 Transfer Restrictions.  Except as expressly
provided in this Agreement, no Party shall be permitted to Transfer all or any
undivided portion of its Participating Interest in the Subject Assets to any
Person unless (i) such Transfer is in accordance with this Article III and
(ii) the transferee, as of the date of such transfer has the financial ability
to perform the future obligations of the transferring Party hereunder and under
the Associated Agreements; provided, however, that in no event shall ZaZa have
the right to Transfer its obligations contained in the ZaZa Specific Provisions
without the prior written consent of Quantum (not to be unreasonably withheld,
conditioned or delayed) and in no event shall Quantum have the right to Transfer
its rights contained in Section 2.6 to a Third Party, without the prior written
consent of ZaZa (not to be unreasonably withheld, conditioned or delayed).

 

(b)                                 Liability of Transferor/Transferee. No such
Transfer of any Participating Interest in the Subject Assets as permitted under
Section 3.1(a) shall relieve the transferring Person of any of its or its
Affiliates’ obligations under this Agreement or any Associated Agreement except
to the extent of obligations incurred from and after such Transfer under this
Agreement and all Associated Agreements to the extent related to the interests
transferred to such Person, which obligations such transferring Person shall be
released from to the extent assumed by such transferee.

 

(c)                                  Transfers in Violation of this Article IV. 
Any Transfer or attempted Transfer in violation of this Article III shall be,
and is hereby declared, null and void ab initio.

 

3.2                           Documentation for Transfers.  Any Transfer by any
Party that is otherwise permitted pursuant to Section 3.1 shall not be effective
unless and until the other Parties have

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

received a document executed by both the transferring Party (or its legal
representative) and the permitted transferee (or its legal representative) that
includes: (a) the notice address of the permitted transferee; (b) such permitted
transferee’s express agreement in writing to (i) be bound by all of the terms
and conditions of this Agreement and any applicable Associated Agreement and
(ii) assume an undivided interest (in an amount equal to the Participating
Interest being Transferred to the permitted transferee) of all of the
liabilities and obligations of the transferring Party under this Agreement and
any applicable Associated Agreements (which may be limited to the liabilities
and obligations arising from and after the effective time of the assignment);
(c) a description of the Participating Interests in the Subject Assets being
Transferred by the transferring Party to the permitted transferee immediately
following the Transfer; and (d) representations and warranties to the other
Parties from both the transferring Party and the permitted transferee that the
Transfer was made in accordance with applicable Law (including state and federal
securities Law) and the terms and conditions of this Agreement and any
applicable Associated Agreements.  Each permitted Transfer shall be effective
against the other Parties as of the first Business Day of the calendar month
immediately following the other Parties’ receipt of the document required by
this Section 3.2.

 

3.3                           Right of First Offer.

 

(a)                                 Subject to Section 3.1, if any Party or its
Affiliates desires to Transfer to a Third Party all or any portion of such
person’s Participating Interest in the Subject Assets or more than thirty
percent (30%) of the net revenue interest ZaZa owns in the Subject Assets as of
the Closing Date through the granting (individually or together with all other
grants) of any overriding royalty interest, production payment or net profits
interest (the “Transferring Person”), the Transferring Person shall give to
Quantum (if a ZaZa Person is the Transferring Person) or ZaZa (if Quantum or one
of its Affiliates is the Transferring Person) (such non-Transferring Party, the
“Non-Transferring Party”) written notice (“ROFO Notice”) stating such
Transferring Person’s desire to effect such Transfer, the Participating Interest
to be Transferred (or, if applicable, the overriding royalty interest,
production payment or net profits interest to be granted) (the “Offered
Interest”) and the material terms and conditions on which such Transferring
Person proposes to Transfer or grant the Offered Interest; provided, however,
that if the consideration set forth in such ROFO Notice contemplates any
non-cash consideration, the Non-Transferring Party shall be entitled to pay in
lieu of such non-cash consideration, cash in an amount equal to the fair market
value of such non-cash consideration (as determined by the Parties in good
faith) unless the Transferring Person and the Non-Transferring Party agree to
some other form of consideration.  The Non-Transferring Party shall have the
right but not the obligation to elect to acquire such Offered Interest on the
terms and conditions set forth in the ROFO Notice.  The ROFO Notice shall
constitute a binding offer (the “ROFO Offer”) by the Transferring Person to
Transfer or grant to the Non-Transferring Party the Offered Interest at the
price and upon the terms specified in the ROFO Notice, and such offer shall be
irrevocable for 30 days following receipt by the Non-Transferring Party.  The
Non-Transferring Party may accept such ROFO Offer and acquire all but not less
than all of the Offered Interest by giving written notice of the same to the
Transferring Person within such 30-day period.  The failure by the
Non-Transferring Party to so notify the Transferring Person within such 30-day
period shall be deemed a waiver of the right of first offer described hereunder
and a rejection of the ROFO Offer.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

(b)                                 If the Non-Transferring Party accepts the
ROFO Offer, then the Transferring Person and the Non-Transferring Party shall
cooperate together to consummate the Transfer or grant of the Offered Interest
to the Non-Transferring Party within 30 days following the acceptance of the
ROFO Offer.

 

(c)                                  If the Non-Transferring Party (i) does not
accept the ROFO Offer or (ii) fails to consummate the purchase of the Offered
Interest within the 30-day period and such failure is not the result of any
material delay or fault by the Transferring Person to consummate such purchase,
then the Transferring Person may Transfer or grant all but not less than all of
the Offered Interest at any time within 180 days following the end of the 30-day
period that the Non-Transferring Party had to accept the ROFO Offer (subject to
extension to the extent necessary to pursue any required regulatory or equity
holder approvals, including to allow for the expiration or termination of all
waiting periods under the HSR Act).  Any such Transfer or grant shall be at a
price not less than the price set forth in the ROFO Notice and on such other
terms and conditions not more favorable in any material respect to the acquiring
party than those specified in the ROFO Notice; provided, however, that if clause
(ii) above is applicable, the Transferring Person may Transfer or grant the
Offered Interest on such terms and conditions as such Transferring Person
determines, which may be more favorable to the transferee than those specified
in the ROFO Notice.  If the Transferring Person does not affect such Transfer or
grant within such 180-day period, the Transfer or grant of the Offered Interest
shall again become subject to the right of first offer set forth in this
Section 3.3.  For the avoidance of doubt, the inclusion of customary
representations and warranties, indemnification and escrow provisions in any
transaction documentation for a Transfer to a Third Party will not be deemed to
constitute terms and conditions more favorable to such Third Party.

 

(d)                                 Notwithstanding anything to the contrary in
this Section 3.3, no Party may exercise its right to purchase any portion of the
Offered Interest if such Party is then a Defaulting Party.

 

3.4                               Tag-Along Rights.

 

(a)                                 If any ZaZa Person proposes to Transfer all
or a majority of such ZaZa Person’s Participating Interest in the Subject Assets
to a Third Party (the “Tag-Along Transferee”), Quantum shall be entitled to
participate in such proposed Transfer (a “Tag-Along Sale”) in accordance with
this Section 3.4.

 

(b)                                 At least 15 days prior to the date on which
the ZaZa Person expects to enter into a final agreement for the Tag-Along Sale,
such ZaZa Person shall deliver a notice (“Tag-Along Notice”) to Quantum, which
shall set forth all relevant information with respect to the proposed Tag-Along
Sale, including the identity of the buyer, the proposed purchase price and the
expected execution date of the sale agreement for the Tag-Along Sale.  Quantum
shall have the right (an “Inclusion Right”), exercisable by delivery of written
notice to such ZaZa Person at any time within 10 days after receipt of the
Inclusion Notice, to request to sell a portion of Quantum’s Participating
Interest (up to the aggregate Participating Interest held by Quantum) equal to
the product of (A) a fraction, the numerator of which is the Participating
Interest proposed to be included in the Tag-Along Sale by such ZaZa Person and
the denominator of

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

which is the entire Participating Interest of such ZaZa Person and (B) the
Participating Interest of Quantum.

 

(c)                                  If Quantum exercises its Inclusion Right,
then the consummation of the Tag-Along Sale shall occur at the time (subject to
extension to the extent necessary to pursue any required regulatory or equity
holder approvals, including to allow for the expiration or termination of all
waiting periods under the HSR Act) and place provided for the closing in the
definitive documentation for the Tag-Along Sale, or at such other time and place
as Quantum, such ZaZa Person and the Tag-Along Transferee shall agree and shall
occur in accordance with the terms and conditions of the definitive
documentation for the Tag-Along Sale; provided, however, that each sale of
Participating Interests pursuant to this Section 3.4(c) shall be upon terms and
conditions not more favorable, individually and in the aggregate, to the
purchaser than those in the Tag-Along Notice.  Quantum shall execute such
documents as are executed by the ZaZa person with respect to the Tag-Along Sale;
provided, however, that any representations and warranties relating specifically
to either of such ZaZa Person or Quantum shall only be made by such person and
any indemnification provided by either of ZaZa Person or Quantum shall be made
on a several, not joint, basis and shall be capped at the proportion of the
consideration received by such person.

 

ARTICLE IV
AREA OF MUTUAL INTEREST

 

4.1                               Creation of Area of Mutual Interest.  The
Parties agree that from and after the Closing Date the Option Area shall be an
area of mutual interest.  For the avoidance of doubt, the area of mutual
interest covering the Option Area shall include all depths within the Option
Area.  The Parties acknowledge and agree that the provisions of this Article IV
are subject and subordinate, in all respects, to the terms and conditions of
Article 2 of the EOG Development Agreement, as amended, modified or supplemented
by the Assignment Agreement.

 

4.2                               Acquisition of Additional Interests in the EOG
AMI.

 

(a)                                 If, after the date hereof, Quantum or its
Affiliates or a ZaZa Person (the “Acquiring Person”), directly or indirectly
(including by merger, acquisition of equity or otherwise), acquires any
additional acreage (by lease or otherwise) within the EOG AMI pursuant to the
terms of the EOG Development Agreement (any such additional interests,
“Additional Interests”), such Acquiring Person will promptly provide written
notice to ZaZa (if Quantum is the Acquiring Person) or Quantum (if a ZaZa Person
is the Acquiring Person) (the “Non-Acquiring Party”) of such acquisition,
including the material terms and conditions of such acquisition (the “AI
Acquisition Notice”).  If ZaZa is the Non-Acquiring Party, ZaZa will have the
option to acquire its AMI Share of such Additional Interests on the same terms
and conditions on which Quantum or its Affiliate, as applicable, acquired the
Additional Interests by providing written notice of such election to Quantum or
its Affiliate, as applicable, within 15 days after such AI Acquisition Notice is
delivered to the ZaZa.  If Quantum is the Non-Acquiring Party, Quantum will have
the option to acquire its Participating Interest share of such Additional
Interests on the same terms and conditions on which the ZaZa Person acquired the
Additional Interests by providing written notice of such election to the ZaZa
Person within 15 days after such AI Acquisition Notice is delivered to Quantum. 
If the Non-Acquiring Party fails

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

to exercise its option within such 15-day period, the Non-Acquiring Party shall
be deemed to have made an election not to participate.  If the Non-Acquiring
Party elects to participate and the Acquiring Person has already acquired the
Additional Interests, then within 15 days after notice of such election is
delivered to the Acquiring Party, the Non-Acquiring Person shall purchase its
individual AMI Share or Participating Interest share, as applicable, of such
Additional Interests from the Acquiring Person.  If the Non-Acquiring Party
elects to participate and the Acquiring Person has not already acquired the
Additional Interests, then at the closing of such purchase, (i) the
Non-Acquiring Party shall pay in cash to the Acquiring Party its proportionate
share (based on the relative interest acquired) of the Acquisition Costs that
the Acquiring Person incurred for such Additional Interests and shall assume its
proportionate share (based on the relative interest acquired) of any obligations
associated with the acquisition of the Additional Interests and (ii) the
Acquiring Person shall deliver to the Non-Acquiring Party, and the Non-Acquiring
Party shall accept, its AMI Share or Participating Interest share, as
applicable, of the Additional Interests on the same terms and conditions as the
Acquiring Person acquired the Additional Interests.  The costs of recording the
assignment of the Non-Acquiring Party’s interest in any Additional Interests in
the real property records of the appropriate county or township as applicable
shall be paid by the Non-Acquiring Party.

 

(b)                                 If the Non-Acquiring Party elects not to
participate in accordance with Section 4.2(a), the Acquiring Person will retain
100% of the Additional Interests (subject to EOG’s participation), which will
not be considered “Subject Assets” hereunder and will not be governed by the
terms of this Agreement.

 

4.3                               Acquisition of Option Acreage.

 

(a)                                 If, after the date hereof, any ZaZa Person,
directly or indirectly, acquires or seeks to acquire any additional acreage (by
lease or otherwise) outside of the EOG AMI but within the Option Area (other
than any Additional Interests), then such ZaZa Person (i) will in the case of
any acquisition that has already taken place and (ii) may in the case of any
proposed acquisition promptly provide written notice (the “OA Acquisition
Notice”) to Quantum of such acquisition or proposed acquisition, as applicable,
including the material terms and conditions of such acquisition and a
description of the interest in Leases that is being or has been acquired (the
“Option Acreage”).  With respect to any indirect acquisition of Option Acreage,
the “actual acquisition costs” for the Option Acreage, which will be included in
the Acquisition Costs to be paid by Quantum, will be the value reasonably
allocated to such Option Acreage by the ZaZa Person in such acquisition or, if
no such allocation was made, the fair market value of the Option Acreage as
determined by the Parties in good faith.

 

(b)                                 Within 15 days after such OA Acquisition
Notice is delivered to Quantum, Quantum will have the option to acquire [*] of
such Option Acreage on the same terms and conditions (to the extent applicable
in the case of an indirect acquisition) on which such ZaZa Person acquired or
will acquire the Option Acreage by providing written notice of such election to
such ZaZa Person.  If Quantum fails to exercise its option within such 15-day
period, Quantum shall be deemed to have made an election not to participate.

 

(c)                                  If Quantum elects to participate in
accordance with Section 4.3(a), Quantum shall purchase a [*] share of the Option
Acreage from the ZaZa Person within 15 days of its election

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

in the case of any acquisition that has already taken place, or in the case of a
proposed acquisition, at the closing of such acquisition (or as promptly as
practicable thereafter as such ZaZa Person may reasonably determine) (such date,
the “Payment Date”).  At the closing of such purchase (an “AMI Purchase Date”),
(i) Quantum will be required to pay to the ZaZa Person (or to such other Person
as the ZaZa Person may designate) [*] of the Acquisition Costs and (ii) the
Acquiring Party shall deliver to Quantum its [*] interest in the Option Acreage
on the same terms and conditions (to the extent applicable in the case of an
indirect acquisition) as such Acquiring Party is or has acquired its interest in
the Option Acreage.  Each Party will be responsible for and will pay any Third
Party, out-of-pocket costs of recording the assignment of its interest in the
Option Acreage in the real property records of the appropriate county or
township as applicable.

 

(d)                                 If Quantum elects not to participate in
accordance with Section 4.3(a), the ZaZa Person will retain 100% of the Option
Acreage, which will be excluded from the Option Area, will not be considered
“Subject Assets” hereunder and will not be governed by the terms of this
Agreement.

 

(e)                                  If a ZaZa Person acquires or seeks to
acquire any additional acreage that lies partially within and partially outside
of the Option Area, only the additional acreage that lies within the Option Area
shall be deemed to be Option Acreage.  Any Option Acreage acquired pursuant to
this Section 4.2 shall cover all depths owned or to be acquired by the ZaZa
Person.

 

ARTICLE V
TAXES

 

5.1                               No Partnership.  The Parties agree that for
the purposes of United States federal income taxation, they are not to be taxed
as a partnership and each Party will elect to be excluded from the application
of all of the provisions of Subchapter “K”, Chapter 1, Subtitle “a”, of the
Code, as permitted and authorized by Section 761 of the Code and the regulations
promulgated thereunder.

 

5.2                               Tax Information.  ZaZa shall provide Quantum,
in a timely manner and at Quantum’s sole expense, with information with respect
to Development Operations and Area-Wide Operations conducted by ZaZa or EOG as
Quantum may reasonably request for preparation of its tax returns or responding
to any audit or tax proceeding with respect to Asset Taxes.

 

5.3                               Responsibility for Taxes.  Each Party shall be
responsible for reporting and discharging its own tax measured by the income of
the Party and the satisfaction of such Party’s share of all contract obligations
under this Agreement and the Associated Agreements.  Each Party shall protect,
defend, and indemnify each other Party from and against any and all Damages
arising from the indemnifying Party’s failure or refusal to report and discharge
such taxes or satisfy such obligations.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI
DEFAULTS

 

6.1                               Certain Defaults.  In the event that either
Party (a “Defaulting Party”) fails to comply in any material respect with any of
its obligations under this Agreement and such failure is not remedied or cured
within 30 days after receipt of a notice of such failure from the non-defaulting
Party (or if such failure cannot be cured within such 30-day period but the
Defaulting Party is in good faith pursuing curative efforts, then within 90 days
of receipt of notice of such failure), then (i) the non-defaulting Party may
provide written notice of such default (a “Default Notice”) to the Defaulting
Party and (ii) in addition to (A) the remedies available to the non-defaulting
Party under any Associated Agreements and (B) any and all other rights and
remedies under this Agreement or at Law or in equity, the non-defaulting Party
shall be entitled to exercise, in its sole discretion, any one or more of the
following remedies during the period of time beginning on the date of default
until the date upon which the default has been fully cured (the “Default
Period”):

 

(a)                                 If the Defaulting Party is ZaZa and the
default relates to any provision other than Section 2.6, Quantum shall have a
right to exercise the Put Right in accordance with Section 2.6;

 

(b)                                 the non-defaulting Party may terminate this
Agreement by delivering written notice of termination to the Defaulting Party,
which termination will be effective 30 days after receipt of such notice of
termination; and

 

(c)                                  the non-defaulting Party shall be entitled
to seek specific performance of the Defaulting Party’s obligations under this
Agreement or any Associated Agreement.

 

6.2                               Cumulative and Additional Remedies.  The
rights and remedies granted in this ARTICLE VI shall be cumulative, not
exclusive, and shall be in addition to any other rights and remedies that may be
available to the non-defaulting Party, at Law, in equity or otherwise.  Each
right and remedy available to the non-defaulting Party may be exercised from
time to time and so often and in such order as may be considered expedient by
the non-defaulting Party in its sole discretion.

 

ARTICLE VII
LAND AND GEOSCIENCE DATA

 

7.1                               Land and Geoscience Data.  To the extent that
ZaZa is neither prohibited from sharing nor required to make payment of a fee
pursuant to any Third Party agreement or applicable Law to share, ZaZa will
share with Quantum, upon request, (a) all existing leasehold documentation
developed or obtained by any ZaZa Person in connection with the Subject Assets,
including all lease, land, title and division order files (including any
available abstracts of title, title opinions and reports, and title curative
documents), contracts, accounting records, correspondence, permitting,
engineering, production, and well files (including any well logs) and (b) all
seismic and geological data and other similar information, including drainage
data, seismic surveys, information regarding fracking of wells and related
information regarding the development and operation of the Subject Assets and
including any interpretations, analyses and related interpretive data of ZaZa,
in each case, that any ZaZa Person may possess.  ZaZa will use its reasonable
efforts to obtain the consent of any applicable Third Party to disclose any such
data to Quantum (to the extent applicable to Quantum’s interest in the Subject
Assets at such time) if such disclosure is otherwise prohibited without such
consent.  Other than with respect to amounts

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

required to be paid to obtain any necessary consent to share any information
that was held by ZaZa prior to the Closing Date, which shall be borne and paid
solely by ZaZa, and amounts being paid by Quantum to ZaZa pursuant to the
Acquisition Agreement, the costs of acquiring, transferring or sharing any such
data and information (including any fee amounts required to be paid to obtain
any necessary consents) for any Subject Assets will be borne and paid pro rata
by Quantum and ZaZa based on their respective Quantum/ZaZa Share.

 

ARTICLE VIII
TERM

 

8.1                               Termination.  This Agreement shall terminate
upon the earliest to occur of any of the following (such date, the “Termination
Date”):

 

(a)                                 the closing of Quantum’s exercise of the Put
Right;

 

(b)                                 the termination of the EOG AMI in accordance
with the EOG Development Agreement in the event that the Put Period has expired
without Quantum delivering a Put Notice; and

 

(c)                                  the mutual written agreement of ZaZa and
Quantum to terminate this Agreement with specific reference to this Section 8.1.

 

8.2                               Effect of Termination.  Upon the Termination
Date, this Agreement shall forthwith become void and the Parties shall have no
liability or obligation hereunder; provided, however, that (a) the termination
of this Agreement or any provision thereof shall not relieve any Party from any
expense, liability or other obligation or remedy therefor that has accrued or
attached prior to the date of such termination, (b) the provisions of Article X
shall survive such termination and remain in full force and effect indefinitely
and (c) the provisions of Article IX shall survive such termination and remain
in full force and effect for 12 months following such termination.

 

ARTICLE IX
CONFIDENTIALITY

 

9.1                               Confidentiality.

 

(a)                                 The Parties agree that all information
related to this Agreement and the relationship between ZaZa and Quantum with
respect to the Subject Assets shall be considered confidential, shall be kept
confidential and shall not be disclosed during the term of this Agreement to any
Person that is not a Party, except:

 

(i)                                     to EOG in connection with the
transactions contemplated by the EOG Agreements;

 

(ii)                                  to an Affiliate of a Party or to its, or
its Affiliates, employees, officers, directors or representatives, including,
with respect to Quantum, its investors and the investors of its Affiliates;

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

(iii)                               to the extent such information is required
to be furnished in compliance with applicable Law, pursuant to any legal
proceedings, or pursuant to any request from any Governmental Authority;

 

(iv)                              to prospective or actual attorneys engaged by
any Party where disclosure of such information is related to such attorney’s
work for such Party;

 

(v)                                 to prospective or actual contractors and
consultants engaged by any Party where disclosure of such information is related
to such contractor’s or consultant’s work for such Party;

 

(vi)                              to a bona fide prospective transferee of a
Party’s Participating Interest to the extent appropriate in order to allow the
assessment of such Participating Interest;

 

(vii)                           to a bank or other financial institution to the
extent appropriate to a Party arranging for funding;

 

(viii)                        to the extent required (upon advice of counsel) by
applicable securities or other Laws or regulations or the applicable rules of
any stock exchange having jurisdiction over the Party or its Affiliates;

 

(ix)                              to the extent necessary to secure any Party’s
rights relating to any of the Subject Assets; and

 

(x)                                 any information that, through no fault of a
Party or its Affiliates or any person to whom such Party has disclosed such
information, becomes a part of the public domain.

 

(b)                                 Disclosure as pursuant to Sections
9.2(a)(ii), 9.2(a)(iv), 9.2(a)(v), 9.2(a)(vi), and 9.2(a)(vii) shall not be made
unless subject to an undertaking of confidentiality on customary terms and
conditions from each Person receiving such information.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

9.2                               Publicity.  Neither Party shall make any press
release or other public announcement regarding the existence of this Agreement,
the contents hereof or the transactions contemplated hereby without the prior
written consent of the other Party; provided, however, that the foregoing shall
not restrict disclosures to the extent (i) necessary for a Party to perform this
Agreement (including disclosures to Governmental Authority or Third Parties
holding rights of consent or other rights that may be applicable to the
transaction contemplated by this Agreement), (ii) required (upon advice of
counsel) by applicable securities or other Laws or regulations or the applicable
rules of any stock exchange having jurisdiction over the Parties or their
respective Affiliate or (iii) subject to Section 9.1, such Party has given the
other Party a reasonable opportunity to review such disclosure prior to its
release and no objection is raised in a timely manner; and provided further
that, in the case of clauses (i) and (ii), each Party shall use its reasonable
efforts to consult with the other Party regarding the contents of any such
release or announcement prior to making such release or announcement.

 

ARTICLE X
MISCELLANEOUS

 

10.1                        Relationship of the Parties.  The rights, duties,
obligations and liabilities of the Parties under this Agreement shall be
individual, not joint or collective.  It is not the intention of the Parties to
create, nor shall this Agreement be deemed or construed to create, a mining or
other partnership, joint venture or association or a trust.  This Agreement
shall not be deemed or construed to authorize any Party to act as an agent,
servant or employee for any other Party for any purpose whatsoever except as
explicitly set forth in this Agreement.  In their relations with each other
under this Agreement, the Parties shall not be considered fiduciaries.

 

10.2                        Notices.

 

(a)                                 Generally.  All notices and communications
required or permitted to be given hereunder, shall be sufficient in all respects
if given in writing and delivered personally, or sent by bonded overnight
courier, or mailed by U.S. Express Mail or by certified or registered United
States Mail with all postage fully prepaid, or sent by facsimile transmission
(provided any such facsimile transmission is confirmed by written confirmation,
which may be by electronic mail), addressed to the appropriate Person at the
address for such Person shown below:

 

If to ZaZa:

 

ZaZa Energy LLC
1301 McKinney, Suite 2850
Houston, Texas 77010
Facsimile: 713-595-1919
Attn: Chief Executive Officer (cc: CCO & General Counsel)

 

With a copy to:

 

Sidley Austin LLP
1000 Louisiana, Suite 6000
Houston, Texas 77002

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

Attn: J. Mark Metts
Facsimile: (713) 495-7799

 

If to Quantum:

 

Q-Z (IV) Investment Partners, LLC
C/o Quantum Energy Partners
5 Houston Center
1401 McKinney Street, Suite 2700
Houston, TX 77010

Attention:  Philipp Pletka
Attention: Jim Baird

Fax:  (713) 452-2186

Email:  ppletka@quantumep.com
Email: jbaird@quantumep.com

 

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours, or upon actual receipt by the
addressee after such notice has either been delivered to an overnight courier or
deposited in the United States Mail, as the case may be.

 

(b)                                 Any Person may change their contact
information for notice by giving written notice to the other Parties in the
manner provided in Section 10.2(a).

 

10.3                        Expenses.  Except as otherwise provided herein, all
costs and expenses (including legal and financial advisory fees and expenses)
incurred in connection with, or in anticipation of, this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such
expenses.

 

10.4                        Waivers; Rights Cumulative.  Any of the terms,
covenants, or conditions hereof may be waived only by a written instrument
executed by or on behalf of the Party waiving compliance.  No course of dealing
on the part of any Party, or their respective officers, employees, agents, or
representatives, nor any failure by a Party to exercise any of its rights under
this Agreement shall operate as a waiver thereof or affect in any way the right
of such Party at a later time to enforce the performance of such provision.  No
waiver by any Party of any condition, or any breach of any term or covenant
contained in this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or a waiver of any other condition or of any breach of any other term or
covenant.  The rights of the Parties under this Agreement shall be cumulative,
and the exercise or partial exercise of any such right shall not preclude the
exercise of any other right.

 

10.5                        Entire Agreement; Conflicts.  THIS AGREEMENT, THE
EXHIBITS HERETO, THE ACQUISITION AGREEMENT AND THE ASSOCIATED AGREEMENTS
COLLECTIVELY CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
NEGOTIATIONS, AND DISCUSSIONS, WHETHER

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER OF THIS
AGREEMENT.  THERE ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG
THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NO PARTY SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF
INTENTION NOT SO SET FORTH.  IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY ASSOCIATED
AGREEMENT, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL;
PROVIDED, HOWEVER, THAT THE INCLUSION IN ANY ASSOCIATED AGREEMENT OF TERMS AND
PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND
ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO
THE PROVISIONS OF THIS SECTION 10.5.

 

10.6                        Amendment.  This Agreement may be amended only by an
instrument in writing executed by all of the Parties and expressly identified as
an amendment or modification.

 

10.7                        Governing Law; Disputes.

 

(a)                                 THIS AGREEMENT AND THE LEGAL RELATIONS AMONG
THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                 Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof (“Dispute”), shall be settled
by arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules (the “Arbitration Rules”), by a single arbitrator
or a panel of arbitrators, as selected in accordance with clause (c) below, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.  Except as otherwise provided in the Arbitration
Rules, any decision or award of the arbitrator(s) shall be final, binding and
conclusive on the Parties and their respective Affiliates.  The place of
arbitration shall be Houston, Texas.  The parties to any such Dispute agree to
equally split the costs of any arbitration, including the administrative fee,
the compensation of the arbitrator(s), and the expenses of any witnesses or
proof produced at the direct request of the arbitrator(s). “Costs and fees”
means all reasonable pre-award expenses of the arbitration, including the
arbitrators’ fees, administrative fees, travel expenses, out-of-pocket expenses
such as copying and telephone, court costs, witness fees, and attorneys’ fees.

 

(c)                                  The Parties shall attempt to mutually agree
on a single arbitrator; provided, however, that if the Parties are not able to
mutually agree on a single arbitrator within 15 days after either Party’s
receipt of an election to arbitrate from the other Party, then, within 5 days
after the end of such 15-day period, each Party shall submit to the other Party
the name(s) of its preferred arbitrator.  The two arbitrators shall mutually
select a third arbitrator, and the three arbitrators shall serve on a panel.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

(d)                                 The Parties agree that any action to compel
arbitration pursuant to this Agreement may be brought in the United States
District Court for the Southern District of Texas or any court of the State of
Texas located in the county of Harris, Texas.  Application may also be made to
such court for confirmation of any decision or award of the arbitrator(s), for
an order of the enforcement and for any other remedies which may be necessary to
effectuate such decision or award.  Each Party hereby consents to the
jurisdiction of the arbitrator(s) and of such court and irrevocably waives to
the fullest extent permitted by Law (i) any objection that such Party may now or
hereafter have to the jurisdiction of such arbitrator(s) and court and (ii) any
claim that any action, suit or proceeding brought in such a court has been
brought in an inconvenient forum.

 

(e)                                  The Parties shall keep confidential any
arbitration proceeding and any decisions and awards rendered by the
arbitrator(s) and shall not disclose any information regarding any arbitration
proceeding (including the existence of any arbitration proceeding and any
resulting decisions or awards) except (i) as may be necessary to prepare for or
conduct the arbitration hearing on the merits, (ii) as may be necessary in
connection with a court application as contemplated by clause (c) above,
(iii) to its Affiliates or its current or prospective directors, officers,
advisors, lenders, investors or acquirers, or (iv) as otherwise required by
applicable Laws.

 

10.8                        No Third Party Beneficiaries.  Nothing in this
Agreement shall entitle any Person other than the Parties to any claims, cause
of action, remedy or right of any kind.

 

10.9                        Successors and Permitted Assigns.  Except in
connection with a Transfer permitted pursuant to Article III, no Party shall
assign all or any part of this Agreement, nor shall either Party assign or
delegate any of its rights or duties hereunder, without the prior written
consent of the other Party (which consent may be withheld for any reason) and
any assignment or delegation made without such consent shall be void.  Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns.

 

10.10                 Preparation of Agreement.  The Parties acknowledge that
(a) each Party has had the opportunity to exercise business discretion in
relation to the negotiation of the details of the transaction contemplated
hereby, (b) this Agreement is the result of arms-length negotiations from equal
bargaining positions and (c) each Party and its respective counsel participated
in the preparation and negotiation of this Agreement.  Any rule of construction
that a contract be construed against the drafter shall not apply to the
interpretation or construction of this Agreement.

 

10.11                 Severability.  The invalidity or unenforceability of any
term or provision of this Agreement in any situation or jurisdiction shall not
affect the validity or enforceability of the other terms or provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction and the remaining terms and provisions
shall remain in full force and effect, unless doing so would result in an
interpretation of this Agreement which is manifestly unjust.  Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

 

10.12                 Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement.  Either Party’s
delivery of an executed counterpart signature page by facsimile (or email) is as
effective as executing and delivering this Agreement in the presence of the
other Party.  No Party shall be bound until such time as all of the Parties have
executed counterparts of this Agreement.

 

10.13                 Excluded Assets.  For the avoidance of doubt, no Excluded
Asset shall be subject to the terms of this Agreement or any Associated
Agreement.

 

10.14                 Limitation on Damages.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY, EXCEPT IN CONNECTION WITH ANY DAMAGES INCURRED BY THIRD PARTIES FOR
WHICH INDEMNIFICATION IS SOUGHT UNDER THE TERMS OF THIS AGREEMENT, NEITHER PARTY
NOR ANY OF SUCH PARTY’S AFFILIATES SHALL BE ENTITLED TO CONSEQUENTIAL,
SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND, EXCEPT AS OTHERWISE
PROVIDED IN THIS SENTENCE, EACH PARTY, FOR ITSELF AND ON BEHALF OF ITS
AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO CONSEQUENTIAL,
SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10.15                 Conspicuous.  THE PARTIES AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE PROVISIONS IN THIS AGREEMENT IN
BOLD-TYPE FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE LAW.

 

10.16                 Time of Essence.  This Agreement contains a number of
dates and times by which performance or the exercise of rights is due, and the
Parties intend that each and every such date and time be the firm and final date
and time, as agreed.  For this reason, each Party hereby waives and relinquishes
any right it might otherwise have to challenge its failure to meet any
performance or rights election date applicable to it on the basis that its late
action constitutes substantial performance, to require the other Party to show
prejudice, or on any equitable grounds.  Without limiting the foregoing, time is
of the essence in this Agreement.  If the date specified in this Agreement for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a Business Day), then the date for giving such notice or
taking such action (and the expiration date of such period during which notice
is required to be given or action taken) shall be the next day which is a
Business Day.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives on and as of the Closing Date.

 

 

ZAZA ENERGY, LLC

 

 

 

 

 

 

 

By:

/S/ Todd A. Brooks

 

Name:

Todd A. Brooks

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

Q-Z (IV) INVESTMENT PARTNERS, LLC

 

 

 

 

 

 

By:

/S/ Dheeraj Verma

 

Name:

Dheeraj Verma

 

Title:

Managing Director

 

[SIGNATURE PAGE TO DEVELOPMENT AGREEMENT]

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

APPENDIX I
DEFINITIONS

 

“Acquiring Person” has the meaning set forth in Section 4.2(a).

 

“Acquisition Agreement” means that certain Purchase and Sale Agreement by and
between ZaZa and Quantum, dated August 21, 2014, as amended by that certain
Amendment No. 1 to Purchase and Sale Agreement, dated September 16, 2014, by and
among ZaZa, Quantum and Q-Chalk VEX II (IV) Investment Partners, as further
amended in writing from time to time.

 

“Acquisition Costs” means the actual acquisition costs and third party expenses,
including lease bonuses, broker fees, abstract costs, title opinion costs and
all other third party costs of due diligence, including reasonable attorneys’
fees, incurred by the applicable Party in acquiring any Additional Interests or
Option Acreage.

 

“Additional Assets” has the meaning set forth in Section 2.7(a).

 

“Additional Interests” has the meaning set forth in Section 4.2.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person; provided, however, that with
respect to Quantum, no Portfolio Company shall be considered an Affiliate of
Quantum unless and until such Portfolio Company has actually received
information related to this Agreement, the EOG Agreements or the development and
operation of the Subject Assets jointly owned by the Parties that, in each case,
Quantum is obligated to keep confidential pursuant to this Agreement, the
Acquisition Agreement or the EOG Agreements.

 

“Agreement” has the meaning set forth in the Preamble.

 

“AI Acquisition Notice” has the meaning set forth in Section 4.2(a).

 

“AMI Purchase Date” has the meaning set forth in Section 4.3(c).

 

“AMI Share” means the percentage equal to 100% minus the Participating Interest
of Quantum.

 

“Area-Wide Operation” means a seismic or other geophysical data acquisition
operation, or other similar operation, including geophysical surveys,
microseismic monitoring and core sampling and analysis conducted by the Parties
in accordance with this Agreement with respect to the Option Area.

 

“Arbitration Rules” has the meaning set forth in Section 10.7(b).

 

“Asset Taxes” means ad valorem, property, excise, severance, production or
similar taxes (including any interest, fine, penalty or additions to tax imposed
by Governmental Authorities in connection with such taxes) based upon operation
or ownership of the Subject Assets or the

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Appendix I

 

--------------------------------------------------------------------------------


 

production of hydrocarbons therefrom, but excluding, for the avoidance of doubt,
income, capital gains and franchise taxes.

 

“Assignment Agreement” means that certain Assignment Agreement, dated
September 17, 2014, by and among EOG Resources, Inc., ZaZa Energy, LLC, ZaZa
Energy Corporation and Q-Z (IV) Investment Partners, LLC.

 

“Associated Agreements” means, collectively, any agreements entered into by a
Party and any third parties in furtherance of the conduct of Development
Operations or Area-Wide Operations, and “Associated Agreement” means any of
them.

 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Texas are generally open for business.

 

“Closing Date” has the meaning set forth in the Preamble.

 

“Code” means the Internal Revenue Code of 1986, or any comparable successor
statute thereto, as amended.

 

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting shares, by contract, or otherwise.

 

“Default Notice” has the meaning set forth in Section 6.1(a).

 

“Default Period” has the meaning set forth in Section 6.1.

 

“Defaulting Party” has the meaning set forth in Section 6.1.

 

“Development Operation” means any operation conducted pursuant to the Subject
Assets, including operations to construct and maintain infra-structure and
facilities in order to transport the Hydrocarbons produced from any wells part
of the Subject Assets to the sales point.

 

“Dispute” has the meaning set forth in Section 10.7(b).

 

“EOG” has the meaning set forth in Section 2.2(a).

 

“EOG AMI” means the area of mutual interest identified on Exhibit A hereto.

 

“EOG Agreements” means the EOG Development Agreement and the EOG JOA.

 

“EOG Development Agreement” means that certain Third Amendment and Second
Restatement of Joint Exploration and Development Agreement, dated effective
March 1, 2013, by and among EOG, ZaZa Energy Corporation and ZaZa, as amended.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

“EOG JOA” means that certain Joint Operating Agreement, dated March 1, 2013, by
and between EOG Operator, as operator, and certain non-operator parties thereto,
including ZaZa, as amended.

 

“EOG Leases” means all leases included in the Subject Assets in which EOG or one
of its Affiliates also owns a working interest.

 

“EOG Operator” means that certain affiliate of EOG designated as operator under
the EOG JOA.

 

“Excluded Asset” has the meaning set forth in the Acquisition Agreement.

 

“Extension and Renewal Costs” means the costs actually incurred by Quantum
pursuant with respect to the Subject Assets.

 

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body, arbitrator or other authority exercising or entitle to
exercise any administrative, executive, judicial, legislative, belief,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.

 

“Hydrocarbons” means oil and gas and other hydrocarbons (including condensate)
produced or processed in association therewith (whether or not such item is in
liquid or gaseous form), or any combination thereof, and any minerals produced
in association therewith.

 

“Inclusion Right” has the meaning set forth in Section 3.4(b).

 

“Quantum” has the meaning set forth in the Preamble.

 

“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

 

“Lease” means any oil, gas and/or mineral lease or sublease, royalty, overriding
royalty, production payment, net profits interest, mineral fee interest, carried
interest or other right to oil and gas in place.

 

“Management Fee” has the meaning set forth in Section 2.9(b).

 

“Marketing Transaction” has the meaning set forth in Section 2.6(a).

 

“Non-Acquiring Party” has the meaning set forth in Section 4.2(a).

 

“Non-Transferring Party” has the meaning set forth in Section 3.3(a).

 

“OA Acquisition Notice” has the meaning set forth in Section 4.3(a).

 

“Offered Interest” has the meaning set forth in Section 3.3(a).

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

“Oil and Gas Assets” means all of the following, to the extent located within
the Option Area:

 

(a)                                 oil and gas leases, oil, gas and mineral
leases, subleases and other leaseholds (the “Leases”), subject to the depth
limitations and other restrictions, if any, that may be set forth in the Leases
and any applicable contracts, and all royalties, overriding royalties, net
profits interests, mineral fee interests, carried interests, reversionary
interests, rights to reassignment and other rights to Hydrocarbons in, under or
that may be produced from or attributable to lands located in the lands covered
by the Leases (the “Lands”) and all Hydrocarbons produced from or attributable
thereto;

 

(b)                                 All pooled, communitized or unitized acreage
constituting a part of the Lands which includes all or a part of any Lease (the
“Units” and together with the Lands and Leases, the “Properties”), and all
tenements, hereditaments and appurtenances belonging to the Leases and Units;

 

(c)                                  All surface fee interests, easements,
permits, licenses, servitudes, rights-of-way, surface leases and other surface
rights appurtenant to, and used or held for use primarily in connection with the
ownership or operation of the Properties;

 

(d)                                 All equipment, machinery, tools, fixtures,
compressors, meters, tanks, pumps, platforms, machinery, tools, pulling
machines, boilers, buildings, field offices, facilities, pipe yards, saltwater
disposal facilities, utility lines, computer and automation equipment,
telecommunications equipment, field radio telemetry and associated frequencies
and licenses, pressure transmitters, central processing equipment and other
tangible personal property and improvements located on the Properties that are
owned or leased (with respect to each such item); and

 

(e)                                  All contracts, agreements and instruments,
to the extent applicable to the Properties or the production of Hydrocarbons
from the Properties, including operating agreements, unitization, pooling and
communitization agreements, declarations and orders, area of mutual interest
agreements, joint venture agreements, farmin and farmout agreements,
participation agreements, exchange agreements, division and transfer orders,
purchase and sale agreements, transportation agreements, gathering agreements,
agreements for the sale and purchase of Hydrocarbons, processing agreements,
drilling and other service agreements (but excluding master service agreements).

 

“Option Acreage” has the meaning set forth in Section 4.3(a).

 

“Option Area” means the counties of Walker, Grimes, Madison, Trinity and
Houston, Texas; provided, however, that the Option Area shall not include any
Lease or other property that is an Excluded Asset.

 

“Participating Interest” means, with respect to a Party, all of such Party’s
working interest with respect to the Subject Assets.

 

“Party” and “Parties” have the meaning set forth in the Preamble.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

“Payment Date” has the meaning set forth in Section 4.3(c).

 

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

 

“Portfolio Company” means any direct or indirect operating portfolio company of
investment funds advised or managed by Quantum Energy Partners or its Controlled
Affiliates.

 

“Production” means, with respect to a Party, such Party’s and its Affiliates’
respective share of Hydrocarbon production from any of their interests in the
Subject Assets.

 

“Put Notice” has the meaning set forth in Section 2.7(a).

 

“Put Period” means the period beginning on the second anniversary of the Closing
Date and ending on the date that is the ninetieth (90th) day following the
second anniversary of the Closing Date.

 

“Put Purchase Price” has the meaning set forth in Section 2.7(a).

 

“Put Right” has the meaning set forth in Section 2.7(a).

 

“Quantum” has the meaning set forth in the Preamble.

 

“Quantum/ZaZa Share” means, (a) with respect to Quantum, the percentage obtained
by dividing Quantum’s Participating Interest by the sum of Quantum’s
Participating Interest and ZaZa’s Participating Interest, and (b) with respect
to ZaZa, the percentage obtained by dividing ZaZa’s Participating Interest by
the sum of ZaZa’s Participating Interest and Quantum’s Participating Interest.

 

“ROFO Notice” has the meaning set forth in Section 3.3(a).

 

“ROFO Offer” has the meaning set forth in Section 3.3(a).

 

“Services” has the meaning set forth in Section 2.9(a)

 

“Spacing Unit” means (a) the portion of the leased premises under a Lease that
would be held by production or drilling operations on a well if the Lease were
otherwise to terminate and (b) if clause (a) is not applicable, a portion of the
leased premises under the applicable Lease comprising (i) in the case of a
vertical well, 80 acres, in the form of a square with the wellbore in the center
and (ii) in the case of a horizontal well, (A) the acreage included within the
proration unit plat for the well as filed by the operator of such well with the
Texas Railroad Commission or (B) the acreage prescribed by the applicable field
rules or orders.

 

“Special Interest Notice” has the meaning set forth in Section 2.8.

 

“Specified Original Assets” has the meaning set forth in Section 2.7(a).

 

“Specified Put Assets” has the meaning set forth in Section 2.7(a).

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

“Subject Assets” means all right, title and interest of the Parties within the
Option Area in and to the Oil and Gas Assets in which two or more non-Affiliated
Parties hold an interest, whether held on, or acquired at or after the Closing
Date.

 

“Tag-Along Notice” has the meaning set forth in Section 3.4(b).

 

“Tag-Along Sale” has the meaning set forth in Section 3.4(a).

 

“Tag-Along Transferee” has the meaning set forth in Section 3.4(a).

 

“Termination Date” has the meaning set forth in Section 8.1.

 

“Third Party” means any Person not a Party or an Affiliate of a Party.

 

“Transfer” means any sale, assignment, pledge, encumbrance or other disposition
by a Party of all or any part of its Participating Interest in the Subject
Assets.

 

“Transferring Person” has the meaning set forth in Section 3.3(a).

 

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the
Internal Revenue Code of 1986, as amended.  All references herein to sections of
the Treasury Regulations shall include any corresponding provision or provisions
of succeeding, similar, substitute, proposed or final Treasury Regulations.

 

“ZaZa” has the meaning set forth in the Preamble.

 

“ZaZa Person” means ZaZa or any of its Affiliates.

 

“ZaZa Specific Provisions” means the provisions of Sections 2.3, 2.6, 2.7 and
2.8.

 

--------------------------------------------------------------------------------

[*] Certain Information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------